DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 11/24/21 have been fully considered and are persuasive. Applicant’s response and the amendments to the claims have overcome every objections to the claims and the 35 USC 102 and 103 rejections previously set forth in the office action mailed 8/26/21. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic call with Applicant’s representative, Ms. Ginger Turner, on 01/13/22.
The application has been amended as follows:
IN THE CLAIMS:
Claim 81:
Lin. 4, “the catheter” is amended to –the elongate tubular shaft--;
Lin. 5, “a proximal portion of the inflatable expansile member” will be amended to --a proximal portion of the
Lin. 7, “a distal portion of the inflatable expansile member” will be amended to --a distal portion of the
Claim 82:
balloon--;
lin.3, “the wall thickness of the proximal and/or distal regions” will be amended to --[[the]]a wall thickness of the proximal and/or distal regions of the balloon--;
lin. 4, “the inflatable expansile member” will be changed to --the balloon--.
Claim 83, lin. 1-2, “at least one of the region is reinforced” will be amended to --at least one of the proximal or distal regions of the balloon is reinforced--.
Claims 89, 90, 93-94. Canceled.

Reason for Allowance
Claims 75, 78-88, and 91-92 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. claims 75, 78-88, and 91-92 the prior arts fail to disclose, teach, or suggest the clot capture catheter as claimed including the combination of an elongate tubular shaft, an inflatable expansile member comprises a balloon, wherein the inflatable expansile member extends to at least a distalmost tip of the elongate tubular shaft and extends raidally outwardly from the elongate tubular shaft at the distalmost tip of the elongate tubular shaft to define a mouth, the expansion of the balloon applies tension to the distalmost tip of the elongate tubular shaft causing a distal portion of the elongate tubular shaft to form a funnel shape and wherein the distal portion of the elongate tubular shaft comprises a distal section and a proximal section of differing stiffnesses and defining a hinge therebetween, the distal section having a lower bending stiffness than the proximal section, and the hinge being circumscribed by the balloon. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
-	Vo et al., US20030023204, Fig. 4B, discloses an elongate tubular shaft, an inflatable expansile member which is collapsible and expandable, wherein the inflatable expansile member is a balloon, and the distalmost tip of the shaft defines a mouth. However, Vo does not disclose wherein the distal portion of the elongate tubular shaft comprises a distal section and a proximal section of differing stiffnesses and defining a hinge therebetween, the distal section having a lower bending stiffness than the proximal section, and the hinge being circumscribed by the balloon.
-	Tilson et al., US20090299374, Fig. 3A-C, discloses an elongate tubular shaft, an inflatable expansile member which is collapsible and expandable, wherein the inflatable expansile member is a balloon having different portions with different thickness. However, Tilson does not disclose wherein the distalmost of the shaft defines a mouth and wherein the inflatable expansile member is a balloon, and the distalmost tip of the shaft defines a mouth. However, Tilson does not disclose wherein the distal portion of the elongate tubular shaft comprises a distal section and a proximal section of differing stiffnesses and defining a hinge therebetween, the distal section having a lower bending stiffness than the proximal section, and the hinge being circumscribed by the balloon.
-	Shah et al., US20050015047- Fig. 2, discloses an elongate tubular shaft, an inflatable expansile member which is collapsible and expandable, wherein the inflatable expansile member is a balloon, and the distalmost tip of the shaft defines a mouth. However, Shah does not disclose the elongate tubular shaft forming a funnel shape and wherein the distal portion of the elongate tubular shaft comprises a distal section and a proximal section of 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.N.V./
Examiner
Art Unit 3771

 /KATHLEEN S HOLWERDA/ Primary Examiner, Art Unit 3771